DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on September 10, 2019, January 16, and August 11, 2020 was filed on and after the mailing date of the Application on September 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 10, 2019.  These drawings are accepted.

Claim Objections
Claims 1 and 26 objected to because of the following informalities:  typo in the line 10 of the claim 1 and line 8 of the claim 26. 
a given detect object” that should be written “a given detected object”. 
Claim 26 recites “a given detect object” that should be written “a given detected object”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-20 and 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 9-20 and 22 are directed to method of and computer for “determining an angular offset of a radar system”. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a processor, a general purpose computer or mental step/human mind and do not result in an improvement in the functioning of the computer or to another technology. The computational steps being performed in claim 1 and subsequent claims 2-5, 9-20 and 22 are merely well known mathematical operations being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Analysis
Patent Ineligible Subject Matter:
Claims 1-5, 9-20 and 22 rejected under 35 U.S.C. 101 because they recite non-eligible subject matter.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “laws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[Merely requiring] generic 
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claims 1-5, 9-20 and 22 recite a series of steps, and, therefore, is a process.
Step 2 A, Prong One — Recitation of Judicial Exception.
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents 
It is determined that claims 1-5, 9-20 and 22 are directed to an abstract idea, and, particularly, “determining, by the computer device, the angular offset of the radar system based on at least one of the projections of the immobile object velocity”.
As recited in claims 1-5, 9-20 and 22, “receiving radar data from the radar system, the radar data including point-specific data associated with a plurality of detected objects, the point-specific data associated with a given detect object being indicative of (i) a position of the given detected object, and (ii) an actual radial speed of the given detected object; 
determining, by the computer device, projections of an immobile object velocity in (i) the scanning direction and (ii) a direction perpendicular to the scanning direction, the immobile object velocity being associated with a subset of detected objects of the plurality of detected objects, the subset of detected objects corresponding to at least one object that is immobile with respect to the surface, the projections of the immobile object velocity being derivable from the actual radial speed of the respective ones of the subset of detected objects; 
determining, by the computer device, the angular offset of the radar system based on at least one of the projections of the immobile object velocity”;
“determining candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the plurality of detected objects based on the point-specific data of the plurality of detected objects; 
using the candidate projections of velocity and the respective positions of the plurality of detected objects to determine respective estimated radial speeds for the plurality of detected objects; 
in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being below a threshold, determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity”;
“in response to the difference between (i) the estimated radial speed of a given detected object and (ii) the actual radial speed of the given detected object being above the threshold, removing the given detected object from the plurality of detected objects thereby generating a reduced set of detected objects, the given detected object corresponding to a non-immobile object with respect to the surface; 
determining new candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the reduced set of detected objects based on the point-specific data of the reduced set of detected objects; 
using the new candidate projections and the respective positions of the reduced set of detected objects to determine respective new estimated radial speeds for the reduced set of detected objects; 
in response to differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the 30 threshold, determining that the reduced set of detected objects is the subset of detected objects and that the new candidate projections are the projections of the immobile object velocity”;
“determining the respective estimated radial speeds for the plurality of detected objects by applying a following equation:
            
                
                    
                        V
                    
                    
                        i
                        m
                        o
                        b
                        -
                        c
                        a
                        n
                        d
                        -
                        x
                    
                
                ∙
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                i
                            
                        
                    
                
                +
                
                    
                        V
                    
                    
                        i
                        m
                        o
                        b
                        -
                        c
                        a
                        n
                        d
                        -
                        y
                    
                
                ∙
                
                    
                        
                            
                                y
                            
                            
                                i
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                i
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        i
                        -
                        e
                        s
                        t
                    
                
            
        ” ;
“the determining the angular offset of the radar system is performed by applying a following equation:
            
                θ
                =
                π
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        2
                        (
                        
                            
                                V
                            
                            
                                i
                                m
                                o
                                b
                                -
                                y
                            
                        
                        ,
                        
                            
                                 
                                V
                            
                            
                                i
                                m
                                o
                                b
                                -
                                x
                            
                        
                        )
                    
                
            
        ”;
“the determining the projections of the immobile object velocity is performed by the computer device employing an iterative optimization algorithm”;
“the iterative optimization algorithm is a Random Sample Consensus (RANSAC) algorithm”;
“the determining the candidate projections of velocity is performed by the computer device employing an Ordinary Least Squares (OLS) algorithm”;
“the OLS algorithm is employed on a following set of equations: 
            
                
                    
                        v
                    
                    
                        
                            
                                x
                            
                            
                                1
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                x
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                1
                            
                        
                    
                
                +
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        1
                    
                
            
        
            
                
                    
                        v
                    
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                2
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                y
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        2
                    
                
            
        
            
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        V
                    
                    
                        i
                        m
                        o
                        b
                        -
                        c
                        a
                        n
                        d
                        -
                        y
                    
                
                "
            
        ;
“verifying, by the computer device, that the subset of detected objects includes at least the pre-determined portion of detected objects of the plurality of detected objects”;
verifying, by the computer device, that the subset of detected objects includes at least the pre-determined number of detected objects”
Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 4, 5 and 14 falls within this grouping.
It is determined that “determining an angular offset of a radar system” element of claim 1, “receiving radar data from the radar system, the radar data including point-specific data associated with a plurality of detected objects, the point-specific data associated with a given detect object being indicative of (i) a position of the given detected object, and (ii) an actual radial speed of the given detected object; 
determining, by the computer device, projections of an immobile object velocity in (i) the scanning direction and (ii) a direction perpendicular to the scanning direction, the immobile object velocity being associated with a subset of detected objects of the plurality of detected objects, the subset of detected objects corresponding to at least one object that is immobile with respect to the surface, the projections of the immobile object velocity being derivable from the actual radial speed of the respective ones of the subset of detected objects; 
determining, by the computer device, the angular offset of the radar system based on at least one of the projections of the immobile object velocity”, and “determining candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the plurality of detected objects based on the point-specific data of the plurality of detected objects; 
using the candidate projections of velocity and the respective positions of the plurality of detected objects to determine respective estimated radial speeds for the plurality of detected objects; 
in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being below a threshold, determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity”;
“in response to the difference between (i) the estimated radial speed of a given detected object and (ii) the actual radial speed of the given detected object being above the threshold, removing the given detected object from the plurality of detected objects thereby generating a reduced set of detected objects, the given detected object corresponding to a non-immobile object with respect to the surface; 
determining new candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the reduced set of detected objects based on the point-specific data of the reduced set of detected objects; 
using the new candidate projections and the respective positions of the reduced set of detected objects to determine respective new estimated radial speeds for the reduced set of detected objects; 
in response to differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the 30 threshold, determining that the reduced set of detected objects is the subset of detected objects and that the new candidate projections are the projections of the immobile object velocity”;
“determining the respective estimated radial speeds for the plurality of detected objects by applying a following equation:
            
                
                    
                        V
                    
                    
                        i
                        m
                        o
                        b
                        -
                        c
                        a
                        n
                        d
                        -
                        x
                    
                
                ∙
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                i
                            
                        
                    
                
                +
                
                    
                        V
                    
                    
                        i
                        m
                        o
                        b
                        -
                        c
                        a
                        n
                        d
                        -
                        y
                    
                
                ∙
                
                    
                        
                            
                                y
                            
                            
                                i
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                i
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        i
                        -
                        e
                        s
                        t
                    
                
            
        ” ;
“the determining the angular offset of the radar system is performed by applying a following equation:
            
                θ
                =
                π
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        2
                        (
                        
                            
                                V
                            
                            
                                i
                                m
                                o
                                b
                                -
                                y
                            
                        
                        ,
                        
                            
                                 
                                V
                            
                            
                                i
                                m
                                o
                                b
                                -
                                x
                            
                        
                        )
                    
                
            
        ”;
“the determining the projections of the immobile object velocity is performed by the computer device employing an iterative optimization algorithm”;
“the iterative optimization algorithm is a Random Sample Consensus (RANSAC) algorithm”;
“the determining the candidate projections of velocity is performed by the computer device employing an Ordinary Least Squares (OLS) algorithm”;
“the OLS algorithm is employed on a following set of equations: 
            
                
                    
                        v
                    
                    
                        
                            
                                x
                            
                            
                                1
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                x
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                1
                            
                        
                    
                
                +
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        1
                    
                
            
        
            
                
                    
                        v
                    
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                2
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                y
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        2
                    
                
            
        
            
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        v
                    
                    
                        
                            
                                y
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        V
                    
                    
                        i
                        m
                        o
                        b
                        -
                        c
                        a
                        n
                        d
                        -
                        y
                    
                
                "
            
        ;
“verifying, by the computer device, that the subset of detected objects includes at least the pre-determined portion of detected objects of the plurality of detected objects”;
verifying, by the computer device, that the subset of detected objects includes at least the pre-determined number of detected objects” of subsequent claims 2-5, 9-19 and 22 recite mathematical relationships and mathematical calculations. Paragraphs [0009]-[0027] of Applicants disclosure provide the description of mathematical calculations that are performed by the generic computer, for example: “[00018] In some embodiments of the method, the actual radial speed of a given detected object is a doppler speed of the given detected object as determined by the radar system. 
 [00019]     In some embodiments of the method, the determining the projections of the immobile object velocity is performed by the computer device employing an iterative optimization algorithm”;
Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 1-5, 9-19 and 22 recite an abstract idea.
Furthermore, the “verifying, by the computer device, that the subset of detected objects includes at least the pre-determined portion of detected objects of the plurality of detected objects”; “employing an Ordinary Least Squares (OLS) algorithm”, as drafted, are respective processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind.
A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claims 1-5, 9-20 and 22 also recite a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Therefore claims 1-5, 9-20 and 22 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the “radar data”; “point-specific data”, the only additional element that are recited in claims 1-5, 9-20 and 22 are “actual radial speed of the given detected object; projections of an immobile object velocity; the angular offset of the radar system; candidate projections of velocity; respective positions of the plurality of detected objects; respective estimated radial speeds for the plurality of detected objects; subset of detected objects; difference between (i) the estimated radial speed of a given detected object and (ii) the actual radial speed of the given detected object; threshold; estimated radial speeds; a distance of the given detected object from the radar system; a horizontal angle of the given detected object with the scanning direction of the radar system; a doppler speed of the given detected object as determined by the radar system; pre- determined portion of detected objects; pre- determined number of detected objects; iteratively-reduced sets of detected objects”.
“radar data”; “point-specific data”; “threshold”- merely type of a common data; “pre- determined portion of detected objects; pre- determined number of detected objects; iteratively-reduced sets of detected objects”- merely type of a common data resulting from particular mathematical transformation; “actual radial speed of the given detected object; projections of an immobile object velocity; the angular offset of the radar system; candidate projections of velocity; respective positions of the plurality of detected objects; respective estimated radial speeds for the plurality of detected objects; subset of detected objects; difference between (i) the estimated radial speed of a given detected object and (ii) the actual radial speed of the given detected object; estimated radial speeds; a distance of the given detected object from the radar system; a horizontal angle of the given detected object with the scanning direction of the radar system; a doppler speed of the given detected object as determined by the radar system;” - merely type of a common data resulting from the set of calculations; “verifying, by the computer device, that the subset of detected objects includes at least the pre-determined number of detected objects” – merely a process of comparing of a common type and of data values; and “the computer device”- merely a general purpose processor. These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception.  Accordingly, these 
It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology”. But even if the recited “method of determining an angular offset of a radar system”, could be used in the field of radar applications claims 1-5, 9-20 and 22 do not recite any limitation that even generally links the use of the “determining, by the computer device, the angular offset of the radar system” and the judicial exception to the field of radar applications.
Additionally claim 1 does not pertain to an improvement to the functioning of the “computer system”. See MPEP § 2106.05(a). According to paragraph [0009] of applicant’s disclosure “the computer device” perform the process of data manipulation “determining the angular offset of the radar system” without reciting any particular structure or additional features improving the processor performance beyond the common processor functionality as it is recited in the paragraph [00034] “The computer device is communicatively coupled to the radar system. The computer device is configured to receive radar data from the radar system. The radar data including point-specific data associated with a plurality of detected objects. The point-specific data associated with a given detect object is indicative of (i) a position of the given detected object, and (ii) an actual radial speed of the given detected object. The computer device is configured to determine projections of an immobile object velocity in (i) the scanning direction and (ii) a direction perpendicular to the scanning direction. The immobile object velocity is associated with a subset of detected objects of the plurality of detected objects” the 
Accordingly, the Specification indicates that the computer system, etc. can be generic devices. Absent evidence to the contrary, claim(s) XXX merely uses a computer system that includes generic components as a tool to perform the abstract idea. See MPEP § 2106.05(f).
Since the additional elements in claim 1 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept”.
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
As set forth above it has been concluded that claims 1-5, 9-20 and 22 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Applicant’s disclosure does not provide evidence that the additional elements recited in claims 1-5, 9-20 and 22 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 
Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional elements in claims 1-5, 9-20 and 22 are “the radar system having been mounted on a vehicle, the vehicle having a forward direction of travel along a surface, the radar system having a scanning direction, the angular offset being an angle between the scanning direction and the forward direction, the method executable by a computer device, the computer device being communicatively coupled to the radar system”, which merely recites insignificant extra-solution activity to the judicial exception. Also, the method of determining an angular offset of a radar system, recited in claims 1-5, 9-20 and 22 merely uses a computer system including generic components as a tool to perform the abstract idea. The 
Accordingly, claims 1-5, 9-20 and 22 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.

	
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5, 9-10, 15-21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (U.S Patent Application Publication 2015/0276923A1) hereinafter “Song”.
Regarding claim 1, Song teaches method of determining an angular offset of a radar system, the radar system having been mounted on a vehicle (Song paragraph [0001]: “The technical field generally relates to sensors, and more particularly to the detecting of and compensating for misaligned sensors in vehicles”), the vehicle having a forward direction of travel along a surface (Song paragraph [0014]: “a direction the vehicle is traveling is represented by the vector X' and a vector perpendicular to the direction the vehicle is traveling is represented by the vector Y' ”), the radar system having a scanning direction (Song paragraph [0014]: “direction of the sensor is represented by the vector Y” ), the angular offset being an angle between the scanning When the sensor 110 is misaligned, the sensor may be pointed at a vector X…The misalignment angle is the angle a between the vectors X' and X.”), the method executable by a computer device, the computer device being communicatively coupled to the radar system (Song paragraph [0012]: “The processor 120, based upon data received from the sensor 110, may detect other vehicles, pedestrians, traffic lights, traffic signs, lane lines and a multitude of other objects for use in autonomous navigation or accident avoidance”), the method comprising: 
receiving radar data from the radar system, the radar data including point-specific data associated with a plurality of detected objects (Song paragraph [0015]: “The processor 120 classifies a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion. If the relative motion of the object is close to the host vehicle's motion, the object is deemed as "stationary." In other words, if an object is stationary, the data from the sensors will indicate that the object, while not itself in motion, is approaching the vehicle at the approximate speed of the vehicle due to the motion of the vehicle itself”), 
the point-specific data associated with a given detect object being indicative of (i) a position of the given detected object, and (ii) an actual radial speed of the given detected object (Song paragraph The processor then determines the misalignment angle a based upon data from the sensor 110 and a reported vehicle speed. For a radar type sensor, or other sensors which utilize a Doppler measurement, such as coherent lidar sensors and ultrasonic sonars, the sensor data includes the reported distance r' between the stationary object 150 and the vehicle 100 as well as the angle between the stationary object and the vehicle”); 
determining, by the computer device, projections of an immobile object velocity in (i) the scanning direction and (ii) a direction perpendicular to the scanning direction (Song Paragraph [0019-20]: “When the sensor is misaligned, the reported angle in the sensor data is the angle Θ' representing the angle between the vector X and the stationary object 150. As discussed above, the actual angle between the vehicle 100 and the stationary object is the angle Θ illustrated in FIG.1. The angle Θ is equal to the sum of Θ' and the misalignment angle α (i.e., Θ=Θ'+α)”), 
the immobile object velocity being associated with a subset of detected objects of the plurality of detected objects (Song paragraph [0028]: “Assume N pairs of velocity of the object returned by the sensor and predicted object velocity are buffered in the system, by some screening logic to ensure only stationary objects are selected. The buffered N samples of the predicted object velocities are written as a 2-by-N matrix P=(vP1 vP2… vPN) where the i-th sample has velocity components -vH+ ωHx and - ωHy along X- and Y-axes, respectively”), 
the subset of detected objects corresponding to at least one object that is immobile with respect to the surface (Song paragraph [0015]: “The processor 120 classifies a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion”), 
the projections of the immobile object velocity being derivable from the actual radial speed of the respective ones of the subset of detected objects (Song paragraph [0016]: “A speed of the stationary object relative to the vehicle is -vH (i.e., the negative of the speed of the vehicle)”; paragraph [0026-27]: “A predicted velocity vP of the stationary object 150 is estimated by the processor according to equation 3:                                      
                                    
                                        
                                            v
                                        
                                        
                                            P
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                -
                                                                v
                                                            
                                                            
                                                                H
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                ω
                                                            
                                                            
                                                                H
                                                            
                                                        
                                                        y
                                                    
                                                
                                                
                                                    
                                                        -
                                                        
                                                            
                                                                ω
                                                            
                                                            
                                                                H
                                                            
                                                        
                                                        x
                                                    
                                                
                                            
                                        
                                    
                                
                             ”; “In other words, the predicted object velocity vP of the stationary object 150 relative to the vehicle 100 is based upon the speed vH of the vehicle 100 and the yaw rate ωH of the vehicle 100, and the position of the object x, y in XY coordinate system”); 
determining, by the computer device, the angular offset of the radar system based on at least one of the projections of the immobile object velocity (Song paragraph [0025]: “The processor may then calculate the misalignment angle based upon the estimated position, relative velocity and a yaw rate ωH of the vehicle 100”).

Regarding claim 5, Song teaches claimed invention as shown above for the claim 1, Song further teaches determining the angular offset of the radar system is performed by applying a following equation:                        
                             
                            θ
                            =
                            π
                            -
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    2
                                    (
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            m
                                            o
                                            b
                                            -
                                            y
                                        
                                    
                                    ,
                                    
                                        
                                             
                                            V
                                        
                                        
                                            i
                                            m
                                            o
                                            b
                                            -
                                            x
                                        
                                    
                                    )
                                
                            
                        
                     (Song paragraph [0033]: “                        
                            θ
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            a
                            t
                            a
                            n
                             
                            2
                            (
                            
                                
                                    S
                                
                                
                                    21
                                
                                
                                    '
                                
                            
                            +
                            
                                
                                    S
                                
                                
                                    12
                                
                                
                                    '
                                
                            
                            ,
                            
                                
                                    S
                                
                                
                                    11
                                
                                
                                    '
                                
                            
                            -
                            
                                
                                    S
                                
                                
                                    22
                                
                                
                                    '
                                
                            
                            )
                        
                     where                         
                            
                                
                                    S
                                
                                
                                    i
                                    j
                                
                                
                                    '
                                
                            
                        
                     is the (i,j)-element of the matrix S’.
                
                    W
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                    
                                        -
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                
                    α
                    =
                    
                        
                            S
                        
                        
                            11
                        
                    
                    +
                    
                        
                            S
                        
                        
                            22
                        
                    
                
            
                
                    β
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                S
                                            
                                            
                                                11
                                            
                                        
                                        -
                                        
                                            
                                                S
                                            
                                            
                                                22
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        4
                        
                            
                                S
                            
                            
                                21
                            
                        
                        
                            
                                S
                            
                            
                                12
                            
                        
                    
                
            
                
                    Σ
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                    +
                                                    β
                                                
                                            
                                            /
                                            2
                                        
                                    
                                    
                                        0
                                    
                                
                                
                                    
                                        0
                                    
                                    
                                        
                                            
                                                
                                                    α
                                                    -
                                                    β
                                                
                                            
                                            /
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
                
                    B
                    =
                    
                        
                            U
                        
                        
                            T
                        
                    
                    A
                    W
                
            
                
                    C
                    =
                    
                        
                            
                                
                                    
                                        s
                                        i
                                        g
                                        n
                                        (
                                        
                                            
                                                B
                                            
                                            
                                                11
                                            
                                        
                                        )
                                    
                                    
                                        0
                                    
                                
                                
                                    
                                        0
                                    
                                    
                                        s
                                        i
                                        g
                                        n
                                        (
                                        
                                            
                                                B
                                            
                                            
                                                22
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                    ,
                
            
sign( ) denotes the sign function
V = WC”; paragraph [0034]: “After Rα is computed by Equation 5, let c be the (1, 1)-element of the matrix and s be the (1, 2)-element of the matrix, the misalignment angle is computed as                         
                            α
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            (
                            
                                
                                    s
                                
                                
                                    c
                                
                            
                            )
                        
                    ”. Essentially the equations cited are equivalent to the claimed equation for the calculation purpose (Examiner’s remark)).

Regarding claim 9, Song teaches claimed invention as shown above for the claim 1, Song further teaches the position of a given detected object is at least one of: 
a distance of the given detected object from the radar system, and (ii) a horizontal angle of the given detected object with the scanning direction of the radar system; and 
a distance of the given detected object from the radar system (i) in the scanning direction, and (ii) in the direction perpendicular to the scanning direction (Song paragraph [0022]: “Accordingly the data received from these types of sensor may be analyzed by the processor to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object 150 in both the coordinate relative to the vehicle 100”; paragraph [0015]: “The processor 120 classifies a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion”; paragraph [0016]: “The angle between the direction the vehicle is traveling X' and the stationary object 150 is represented by the angle Θ. The angle between vector X, representing the direction the sensor is pointing, and the stationary object 150 is represented by the angle Θ' ”; paragraph [0019]: “For a radar type sensor, or other sensors which utilize a Doppler measurement, such as coherent lidar sensors and ultrasonic sonars, the sensor data includes the reported distance r' between the stationary object 150 and the vehicle 100 as well as the angle between the stationary object and the vehicle. When the sensor is misaligned, the reported angle in the sensor data is the angle Θ' representing the angle between the vector X and the stationary object 150. As discussed above, the actual angle between the vehicle 100 and the stationary object is the angle Θ illustrated in FIG.1. The angle Θ is equal to the sum of Θ' and the misalignment angle α (i.e., Θ=Θ'+α)”).

Regarding claim 10, Song teaches claimed invention as shown above for the claim 1, Song further teaches the actual radial speed of a given detected object is a doppler speed of the given detected object as determined by the radar system (Song paragraph [0021]: “V is the relative speed of the stationary object 150 with respect to the vehicle 100. By plugging in the equation for Θ (i.e., Θ=Θ'+α) and solving the equation for α, the processor may determine the misalignment angle α for a radar type sensor, or other sensors which utilize a Doppler measurement according to Equation 2:                        
                            α
                            =
                            a
                            r
                            c
                            c
                            o
                            s
                            
                                
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        ˙
                                                    
                                                
                                                
                                                    V
                                                
                                            
                                        
                                    
                                
                            
                            -
                            
                                
                                    Θ
                                
                                
                                    '
                                
                            
                        
                    ”).

Regarding claim 11, Song teaches claimed invention as shown above for the claim 1, Song further teaches the determining the projections of the immobile object velocity is performed by the computer device employing an iterative optimization algorithm (Song paragraph [0028]: “The buffered N samples of velocities of object returned by the sensor are written as a 2-by-N matrix: M=(v1 v2 ... vN) where the i-th sample has velocity components vX and vY along X- and Y-axes, respectively”; paragraph [0035]: “a circular queue with fixed maximum buffer size is used for store pairs of velocity of the object returned by the sensor and predicted object velocity. New samples are added to the queue while some old samples are removed from the queue”).

Regarding claim 15, Song teaches claimed invention as shown above for the claim 1, Song further teaches the subset of detected objects includes at least a pre- determined portion of detected objects of the plurality of detected objects (Song paragraph [0015]: “The processor 120 classifies a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion”).

Regarding claim 16, Song teaches claimed invention as shown above for the claim 1, Song further teaches verifying, by the computer device, that the subset of detected objects includes at least the pre-determined portion of detected objects of the plurality of detected objects (Song [0028]: “Assume N pairs of velocity of the object returned by the sensor and predicted object velocity are buffered in the system, by some screening logic to ensure only stationary objects are selected”).
Regarding claim 17, Song teaches claimed invention as shown above for the claim 1, Song further teaches the subset of detected objects includes at least a pre- determined number of detected objects (Song paragraph [0035]: “In one embodiment, a circular queue with fixed maximum buffer size is used for store pairs of velocity of the object returned by the sensor and predicted object velocity. New samples are added to the queue while some old samples are removed from the queue”).

Regarding claim 18, Song teaches claimed invention as shown above for the claim 17, Song further teaches verifying, by the computer device, that the subset of detected objects includes at least the pre-determined number of detected objects (Song claim 2: “calculate misalignment angles for at least one stationary object (pre-determined number) at at least two different times; and
determine an average misalignment angle of the sensor based upon the calculated misalignment angles”).

Regarding claim 19, Song teaches claimed invention as shown above for the claim 1, Song further teaches the determining the angular offset of the radar system is executed in response to the subset of detected objects (Song claim 2: “calculate misalignment angles for at least one stationary object at at least two different times; and
determine an average misalignment angle of the sensor based upon the calculated misalignment angles”) including at least one of: 
at least a pre-determined portion of detected objects of the plurality of detected objects (Song claim 1: “the processor is configured to:
determine when an object detected in the acquired sensor data is a stationary object, and
calculate a misalignment angle of the sensor based upon sensor data associated with the stationary object”); and 
at least a pre-determined number of detected objects (Song claim 2: “calculate misalignment angles for at least one stationary object at at least two different times; and
determine an average misalignment angle of the sensor based upon the calculated misalignment angles”).

Regarding claim 20, Song teaches claimed invention as shown above for the claim 1, Song further teaches (i) the receiving the radar data (Song claim 1: “a sensor configured to acquire sensor data”; paragraph [0011]: “The sensor 110 may be a radar sensor”), (ii) the determining projections of the immobile object velocity (Song paragraph [0026]: “A predicted velocity vP of the stationary object 150 is estimated by the processor”), and (iii) the determining the angular offset are repeatedly executed by the computer device at (i) a first moment in time, and (ii) a second moment in time after the first moment in time (Song claim 2: “the processor is further configured to:
calculate misalignment angles for at least one stationary object at at least two different times”. One of ordinary skills would appreciate that one of “at least two different times” is after another one (Examiner’s remark)).

Regarding claim 21, Song teaches claimed invention as shown above for the claim 20, Song further teaches performing, by the computer device, extrinsic calibration of the radar system at the first moment in time based on the angular offset determined at the first moment in time (Song paragraph [0039]: “the processor compensates incoming sensor data based upon the misalignment angle α. (Step 250). In one embodiment, for example, the processor may adjust the object data reported by that sensor by rotating object data by the estimated misalignment angle. The process then returns to Step 210 to calculate the next value for the misalignment angle α”); and 
performing, by the computer device, extrinsic calibration of the radar system at the second moment in time based on the angular offset determined at the second moment in time (claim 9: “calculating, by the processor, misalignment angles for at least one stationary object at at least two different times”; claim 10: “compensating, by the processor, the sensor data based upon the calculated misalignment angle”).

Regarding claim 26, Song teaches a computer device for determining an angular offset of a radar system, the radar system having been mounted on a vehicle (Song abstract: “Methods and systems for determining a misalignment angle for a sensor in a vehicle are provided”; paragraph [0011]: “The sensor 110 may be a radar sensor”), the vehicle having a forward direction of travel along a surface (Song paragraph [0014]: “a direction the vehicle is traveling is represented by the vector X' and a vector perpendicular to the direction the vehicle is traveling is represented by the vector Y' ”), the radar system having a scanning direction (Song paragraph [0014]: “direction of the sensor is represented by the vector Y” ), the angular offset being an angle between the scanning direction and the forward direction (Song paragraph [0014]: “When the sensor 110 is misaligned, the sensor may be pointed at a vector X…The misalignment angle is the angle a between the vectors X' and X.”), the computer device being communicatively coupled to the radar system (Song paragraph [0012]: “The processor 120, based upon data received from the sensor 110, may detect other vehicles, pedestrians, traffic lights, traffic signs, lane lines and a multitude of other objects for use in autonomous navigation or accident avoidance”), the computer device being configured to: 
receive radar data from the radar system, the radar data including point-specific data associated with a plurality of detected objects (Song paragraph [0015]: “The processor 120 classifies a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion. If the relative motion of the object is close to the host vehicle's motion, the object is deemed as "stationary." In other words, if an object is stationary, the data from the sensors will indicate that the object, while not itself in motion, is approaching the vehicle at the approximate speed of the vehicle due to the motion of the vehicle itself”), 
the point-specific data associated with a given detect object being indicative of (i) a position of the given detected object, and (ii) an actual radial speed of the given detected object (Song paragraph [0019]: “The processor then determines the misalignment angle a based upon data from the sensor 110 and a reported vehicle speed. For a radar type sensor, or other sensors which utilize a Doppler measurement, such as coherent lidar sensors and ultrasonic sonars, the sensor data includes the reported distance r' between the stationary object 150 and the vehicle 100 as well as the angle between the stationary object and the vehicle”); 
determine projections of an immobile object velocity in (i) the scanning direction and (ii) a direction perpendicular to the scanning direction (Song Paragraph [0019-20]: “When the sensor is misaligned, the reported angle in the sensor data is the angle Θ' representing the angle between the vector X and the stationary object 150. As discussed above, the actual angle between the vehicle 100 and the stationary object is the angle Θ illustrated in FIG.1. The angle Θ is equal to the sum of Θ' and the misalignment angle α (i.e., Θ=Θ'+α)”), 
the immobile object velocity being associated with a subset of detected objects of the plurality of detected objects (Song paragraph [0028]: “Assume N pairs of velocity of the object returned by the sensor and predicted object velocity are buffered in the system, by some screening logic to ensure only stationary objects are selected. The buffered N samples of the predicted object velocities are written as a 2-by-N matrix P=(vP1 vP2… vPN) where the i-th sample has velocity components -vH+ ωHx and - ωHy along X- and Y-axes, respectively”), 
the subset of detected objects corresponding to at least one object that is immobile with respect to the surface (Song paragraph [0015]: “The processor 120 classifies a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion”), 
the projections of the immobile object velocity being derivable from the actual radial speed of the respective ones of the subset of detected objects (Song paragraph [0016]: “A speed of the stationary object relative to the vehicle is -vH (i.e., the negative of the speed of the vehicle)”; paragraph [0026-27]: “A predicted velocity vP of the stationary object 150 is estimated by the processor according to equation 3:                                      
                                    
                                        
                                            v
                                        
                                        
                                            P
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                -
                                                                v
                                                            
                                                            
                                                                H
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                ω
                                                            
                                                            
                                                                H
                                                            
                                                        
                                                        y
                                                    
                                                
                                                
                                                    
                                                        -
                                                        
                                                            
                                                                ω
                                                            
                                                            
                                                                H
                                                            
                                                        
                                                        x
                                                    
                                                
                                            
                                        
                                    
                                
                             ”; “In other words, the predicted object velocity vP of the stationary object 150 relative to the vehicle 100 is based upon the speed vH of the vehicle 100 and the yaw rate ωH of the vehicle 100, and the position of the object x, y in XY coordinate system”); 
determine the angular offset of the radar system based on at least one of the 30 projections of the immobile object velocity Song paragraph [0025]: “The processor may then calculate the misalignment angle based upon the estimated position, relative velocity and a yaw rate ωH of the vehicle 100”).

Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song.
Regarding claim 2, Song teaches claimed invention as shown above for the claim 1, Song further teaches the determining the projections of the immobile object velocity comprises: 
determining candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the plurality of detected objects based on the point-specific data of the plurality of detected objects (Song paragraph [0028]: “The buffered N samples of velocities of object returned by the sensor are written as a 2-by-N matrix: M=(v1 v2 ... vN) where the i-th sample has velocity components vx and vy along X- and Y-axes, respectively”); 
using the candidate projections of velocity and the respective positions of the plurality of detected objects to determine respective estimated radial speeds for the plurality of detected objects (Song paragraph [0037]: “Alternatively, or in addition thereto, the processor may average the misalignment angle a for multiple different stationary objects over time”); 
in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being below a threshold, determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity (Song paragraph [0018]: “the processor may classify a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion. If the relative motion of the object is close to the host vehicle's motion, the object is deemed as "stationary" ”; paragraph [0020]: “The actual range rate ŕ between the stationary object 150 and the vehicle 100 is based upon the relative speed of the vehicle 100 with respect to the stationary object 150 and the actual angle Θ between the stationary object 150 and the vehicle 100”; paragraph [0022]: “Accordingly the data received from these types of sensor may be analyzed by the processor to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object 150 in both the coordinate relative to the vehicle 100”).
In the alternative, assuming Song does not explicitly teach in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being below a threshold, determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity, 
Since “determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity” is a key factor in the success of determining the projections of the immobile object velocity. As discussed by Song, paragraph [0018]: “the processor may classify a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion. If the relative motion of the object is close to the host vehicle's motion, the object is deemed as "stationary" ”. This practice is well known in the radar art and would follow in “determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform “determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity” and to incorporate it into the system of determining that the plurality of detected objects is the subset of detected objects and that the candidate projections are the projections of the immobile object velocity” and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 3, Song teaches claimed invention as shown above for the claim 2, Song further teaches the method further comprises: 
in response to the difference between (i) the estimated radial speed of a given detected object and (ii) the actual radial speed of the given detected object being above the threshold (Song paragraph [0015]: “In other words, if an object is stationary, the data from the sensors will indicate that the object, while not itself in motion, is approaching the vehicle at the approximate speed of the vehicle due to the motion of the vehicle itself”), 
removing the given detected object from the plurality of detected objects thereby generating a reduced set of detected objects, the given detected object corresponding to a non-immobile object with respect to the surface (Song paragraph [0015]: “The processor 120 classifies a detected object as a stationary object 150, rather than a dynamic object such as another vehicle or a pedestrian, by comparing detected object info (one or more of a range, a range rate, an azimuth angle, an azimuth angle rate, etc.) to the host vehicle's motion”); 
determining new candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the reduced set of detected objects based on the point-specific data of the reduced set of detected objects (Song paragraph [0028]: “Assume N pairs of velocity of the object returned by the sensor and predicted object velocity are buffered in the system, by some screening logic to ensure only stationary objects are selected. The buffered N samples of the predicted object velocities are written as a 2-by-N matrix P=(vP1 vP2… vPN) where the i-th sample has velocity components -vH+ ωHx and - ωHy along X- and Y-axes, respectively”);
using the new candidate projections and the respective positions of the reduced set of detected objects to determine respective new estimated radial speeds for the reduced set of detected objects (Song paragraph [0039]: “The process then returns to Step 210 to calculate the next value for the misalignment angle α”); 
in response to differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the  threshold, 
determining that the reduced set of detected objects is the subset of detected objects and that the new candidate projections are the Accordingly the data received from these types of sensor may be analyzed by the processor to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object 150 in both the coordinate relative to the vehicle 100”; “There are multiple ways to derives velocities from position tracking. In one embodiment, for example, l0 =(x0, y0) is a target's position at time t=0, and l1=(x1, y1) is the position at next time loop t=1. The velocity v=(vx, vy) may be determined according to                                 
                                    v
                                    =
                                    
                                        
                                            
                                                
                                                    l
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    l
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            ∆
                                            t
                                        
                                    
                                
                             where ∆t is the sampling interval”).
In the alternative, assuming Song does not explicitly teach differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the threshold. It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify method of determining an angular offset of a radar system of Song to include using “differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the threshold” as the comparison of an object velocity value to a threshold value is a common in the radar art approach to “classify a detected object as a stationary object” as required in Song  paragraph [0018].

Regarding claim 4, Song teaches claimed invention as shown above for the claim 2, Song further teaches determining the respective estimated radial speeds for the plurality of detected objects by applying a following equation:
                        
                            
                                
                                    V
                                
                                
                                    i
                                    m
                                    o
                                    b
                                    -
                                    c
                                    a
                                    n
                                    d
                                    -
                                    x
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    i
                                    m
                                    o
                                    b
                                    -
                                    c
                                    a
                                    n
                                    d
                                    -
                                    y
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    i
                                    -
                                    e
                                    s
                                    t
                                
                            
                        
                    ” 
(Song paragraph [0026]: “A predicted velocity vP of the stationary object 150 is estimated by the processor according to equation 3:
                        
                            
                                
                                    v
                                
                                
                                    P
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        -
                                                        v
                                                    
                                                    
                                                        H
                                                    
                                                
                                                +
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        H
                                                    
                                                
                                                y
                                            
                                        
                                        
                                            
                                                -
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        H
                                                    
                                                
                                                x
                                            
                                        
                                    
                                
                            
                        
                     ”; paragraph [0027]: “In other words, the predicted object velocity vP of the stationary object 150 relative to the vehicle 100 is based upon the speed vH of the vehicle 100 and the yaw rate ωH of the vehicle 100, and the position of the object x, y in XY coordinate system”. Essentially the equation cited is equivalent to the claimed equation for the calculation purpose (Examiner’s remark)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-8 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Song et al. (U.S. Patent Application Publication 2016/0209211A1) hereinafter “Song-2”.
	
Regarding claim 6, Song teaches claimed invention as shown above for the claim 1.
Song does not teach the radar data is captured when the vehicle is travelling along the forward direction of travel at the velocity of the vehicle.
Song-2 teaches the radar data is captured when the vehicle is travelling along the forward direction of travel at the velocity of the vehicle (Song-2 paragraph [0038]: “The object axis 90 generally corresponds to the velocity direction of the target object with relation to the host vehicle, and the sensor axis includes axes parallel to the X axis of the sensor and going through the target object 70, such as sensor axis 92. Since the host vehicle 10 and the target 70 are presumed to be traveling in parallel straight lines, if the object sensor 30 was not misaligned, the object misalignment angle a 0 would equal 0°”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of determining an angular offset of a radar system taught by Song to include capturing the radar data when the vehicle is travelling along the forward direction of travel at the velocity of the vehicle of Song-2 in order to “the data received from these types of sensor may be analyzed by the processor to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object in both the coordinate relative to the vehicle”(Song paragraph [0022]). As in the method of determining an angular offset of a radar system taught by Song, it is within the capabilities of one of ordinary skill in the art to include capturing the radar data when the vehicle is travelling along the forward direction of travel at the velocity of the vehicle with the predicted result enabling the processor “to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object” as needed in Song.

Regarding claim 7, Song and Song-2 teach claimed invention as shown above for the claim 6, Song further teaches the velocity of the vehicle is substantially constant (Song claim 12: “wherein the vehicle further comprises a speed sensor communicatively coupled to the processor and configured to output speed data corresponding to the vehicle, and
the method further comprises calculating, by the processor, the misalignment angle of the sensor based upon sensor data associated with the stationary object and the speed data corresponding to the vehicle”). 
Even assuming neither Song nor Song-2 explicitly teach the velocity of the vehicle is substantially constant. It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify method of determining an angular offset of a radar system of Song and Song-2 to include using “the velocity of the vehicle being substantially constant” as there is finite number of solutions regarding vehicle movement namely: constant speed or variable speed  it would have been obvious to try using the velocity of the vehicle being substantially constant for calculating, by the processor, the misalignment angle of the sensor based upon sensor data associated with the stationary object and the speed data corresponding to the vehicle” as required in Song  claim 12 with the reasonable expectation of success.

Regarding claim 8, Song and Song-2 teach claimed invention as shown above for the claim 6. 
Song does not teach the forward direction is a strict forward direction.
Song-2 teaches the forward direction is a strict forward direction (Song-2 paragraph [0027]: “Step 104 then determines if host vehicle 10 is moving or traveling in a straight line”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of determining an angular offset of a radar system of Song and Song-2 to include the forward direction being a strict forward direction of Song-2 in order to enable the processor to determine “the misalignment angle α based upon data from the sensor and a reported vehicle speed” (Song paragraph [0019]). As in the method of determining an angular offset of a radar system of Song and Song-2, it is within the capabilities of one of ordinary skill in the art to include the forward direction being a strict forward direction of Song-2 with the predicted result simplify determination of “the misalignment angle α based upon data from the sensor and a reported vehicle speed” as needed in Song.

Regarding claim 22, Song teaches claimed invention as shown above for the claim 1. 
Song does not teach iteratively determining, by the computer device, candidate projections based on the point- specific data of respective iteratively-reduced sets of detected objects.
Song-2 teaches iteratively determining, by the computer device, candidate projections based on the point-specific data of respective iteratively-reduced sets of detected objects (Song-2 paragraph [0013]: “The method is designed to be iterative such that the long term misalignment angle αlt estimation becomes more accurate and precise over time”; paragraph [0033]: “step 110 may determine object validity by analyzing whether the object is present in a reduced field of view. This embodiment is illustrated in FIG. 3. Because it can be difficult to determine whether a moving target object is traveling parallel with relation to the host vehicle, the use of a reduced field of view may assist in screening out target objects that are not traveling parallel with relation to the host vehicle. Further, since erroneous sensor data is more likely at the boundaries of the target sensor's nominal field of view, using a reduced field of view may result in a more accurate estimation of misalignment”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of determining an angular offset of a radar system of Song to include iteratively determining, by the computer device, candidate projections based on the point-specific data of respective iteratively-reduced sets of detected objects of Song-2 in order to “return to a step 210 to  calculate the next value for the misalignment angle α” (Song paragraph [0039] (step 210 is “classifying detected objects” according to Song [0018])). As in the method of determining an angular offset of a radar system of Song, it is within the capabilities of one of ordinary skill in the art to include iteratively determining, by the computer device, candidate projections based on the point-specific data of respective iteratively-reduced sets of detected objects of Song-2 with the predicted result of calculating the next value for the misalignment angle α as needed in Song.

Regarding claim 23, Song and Song-2 teach claimed invention as shown above for the claim 22. 
Song does not teach detected objects from the subset of detected objects have substantially similar movement patterns relative to the radar system.
Song-2 teaches detected objects from the subset of detected objects have substantially similar movement patterns relative to the radar system (Song-2 paragraph [0031]: “One criterion used to determine object validity is the object's rate of change of position or range rate ŕ. When the object's range rate is above a certain threshold, a more accurate estimation of misalignment may be obtained”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of determining an angular offset of a radar system of Song and Song-2 to include detected objects from the subset of detected objects have substantially similar movement patterns relative to the radar system as taught by Song-2 in order “to ensure only stationary objects are selected” (Song paragraph [0028]). As in the method of determining an angular offset of a radar  only stationary objects are selected as needed in Song.

Regarding claim 24, Song and Song-2 teach claimed invention as shown above for the claim 23. 
Song further teaches the movement pattern is being immobile relative to the surface (Song paragraph [0015]: “If the relative motion of the object is close to the host vehicle's motion, the object is deemed as "stationary" In other words, if an object is stationary, the data from the sensors will indicate that the object, while not itself in motion (is being immobile relative to the surface), is approaching the vehicle at the approximate speed of the vehicle due to the motion of the vehicle itself ”).

Regarding claim 25, Song and Song-2 teach claimed invention as shown above for the claim 23. 
Song further teaches the movement pattern is moving with a substantially same velocity in a direction opposite to the forward direction of travel  (Song paragraph [0015]: “If the relative motion of the object is close to the host vehicle's motion, the object is deemed as "stationary" In other words, if an object is stationary, the data from the sensors will indicate that the object, while not itself in motion, is approaching the vehicle at the approximate speed of the vehicle (moving with a substantially same velocity in a direction opposite to the forward direction of travel) due to the motion of the vehicle itself ”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ru et al. (U.S. Patent Application Publication 2019/0187250A1) hereinafter “Ru”.
Regarding claim 12, Song teaches claimed invention as shown above for the claim 11. 
Song does not teach the iterative optimization algorithm is a Random Sample Consensus (RANSAC) algorithm.
Ru teaches the iterative optimization algorithm is a Random Sample Consensus (RANSAC) algorithm (Ru paragraph [0041: “target detections from step 304B are processed under the RANSAC or similar algorithm to determine the target velocity vector generated by sensor module 112B”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of determining an angular offset of a radar system of Song to include the iterative optimization algorithm being a Random Sample Consensus (RANSAC) algorithm of Ru in order “to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object in both the coordinate relative to the vehicle” (Song paragraph[0022]). As in the method of determining an angular offset of a radar system of Song, it is within the capabilities of one of ordinary skill in the art to use the iterative optimization algorithm being a Random .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ioffe et al. (European patent Specification EP3588135B1) hereinafter “Ioffe”.
Regarding claim 13, Song teaches claimed invention as shown above for the claim 1. 
Song does not teach the determining the candidate projections of velocity is performed by the computer device employing an Ordinary Least Squares (OLS) algorithm. 
Ioffe teaches the determining the candidate projections of velocity is performed by the computer device employing an Ordinary Least Squares (OLS) algorithm (Ioffe paragraph [0020]: “perform a joint evaluation on the basis of more than two detections, i.e. to carry out the joint evaluation at once on the basis of more than two detections, e.g., by applying a least-squares method to the detection points in order to determine the alignment error”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of determining an angular offset of a radar system of Song to include the determining the candidate projections of velocity is performed by the computer device employing an Ordinary Least Squares (OLS) algorithm of Ioffe in order “to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object in both the coordinate relative to the vehicle” (Song paragraph[0022]). As in the method of determining an angular offset of a radar system of Song, it is within the capabilities of one of ordinary skill in the art to use the determining the candidate projections of velocity is performed by the computer device employing an Ordinary Least Squares (OLS) algorithm with the predicted result of estimating the relative speed of the stationary object as needed in Song.

Regarding claim 14, Song and Ioffe teach claimed invention as shown above for the claim 13. 
Song does not teach the OLS algorithm is employed on a following set of equations:
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            1
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    3
                                
                            
                        
                    
                    +
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    3
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    y
                                
                                
                                    3
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            3
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    
                        
                            V
                        
                        
                            i
                            m
                            o
                            b
                            -
                            c
                            a
                            n
                            d
                            -
                            x
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    
                        
                            V
                        
                        
                            i
                            m
                            o
                            b
                            -
                            c
                            a
                            n
                            d
                            -
                            y
                        
                    
                     
                
            .
Ioffe teaches the OLS algorithm is employed on a following set of equations:
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            1
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    3
                                
                            
                        
                    
                    +
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    3
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    y
                                
                                
                                    3
                                
                            
                        
                        
                            
                                
                                    r
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            3
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    
                        
                            V
                        
                        
                            i
                            m
                            o
                            b
                            -
                            c
                            a
                            n
                            d
                            -
                            x
                        
                    
                
            
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            =
                            
                                
                                    V
                                
                                
                                    i
                                    m
                                    o
                                    b
                                    -
                                    c
                                    a
                                    n
                                    d
                                    -
                                    y
                                
                            
                        
                     (Ioffe paragraph [0058]: “Under the assumption that the objects 26, 28 are stationary the relative velocity between the antenna 12a and the objects 26, 28 can generally be expressed as: 
                        
                            
                                
                                    v
                                
                                
                                    D
                                    o
                                    p
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    h
                                    o
                                    s
                                    t
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                    
                                
                            
                            +
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    h
                                    o
                                    s
                                    t
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                    
                                
                            
                        
                     ,wherein                         
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    h
                                    o
                                    s
                                    t
                                
                            
                             
                        
                    is the velocity of the antenna 12a In the d1rect1on of the x-axis 16 and                         
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    h
                                    o
                                    s
                                    t
                                
                            
                        
                     is the velocity of the vehicle 10 in the direction of the y-axis 22”; paragraph [0060]: “The angle θ is generally defined as
                
                    θ
                    =
                    
                        
                            θ
                        
                        
                            a
                            z
                            i
                        
                    
                    +
                    
                        
                            θ
                        
                        
                            b
                            o
                            r
                            e
                            s
                            i
                            g
                            h
                            t
                        
                    
                    +
                    
                        
                            θ
                        
                        
                            a
                            l
                            i
                            g
                            n
                        
                    
                    ,
                
            
wherein θazi is one of the angles 34, 36 and θalign is the alignment error of antenna 12a (not shown). It is understood that the alignment error is not limited to an error of azimuth angle although this is preferred”. One skilled in the art would appreciate that in cos(θ) and sin(θ) in Ioffe’s designation is represented by                         
                            
                                
                                    x
                                
                                
                                    r
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                
                                    r
                                
                            
                        
                      in the instant claim).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of determining an angular offset of a radar system of Song to include the determining the candidate projections of velocity is performed by the computer device employing an Ordinary Least Squares (OLS) algorithm of Ioffe using set of equations in order “to estimate a position (x, y) of the stationary object and a speed (vx, vy) of the stationary object in both the coordinate relative to the vehicle” (Song paragraph[0022]). As in the method of determining an angular offset of a radar system of Song, it is within the capabilities of one of ordinary skill in the art to use the determining the candidate projections of velocity is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (U.S. Patent Application Publication 2020/0326411A1) teaches a misalignment detection for a vehicle radar sensor;
Fetterman et al. (U.S. Patent Application Publication 2018/0341007A1) teaches an apparatus and method for detecting alignment of sensor in an automotive detection system;
Schiffmann et al. (U.S. Patent Application Publication 2018/0024228A1) teaches an automated vehicle radar system with auto-alignment for azimuth, elevation, and vehicle speed-scaling-error;
Steinlechner (U.S. Patent 9348017B2) teaches a method and device for ascertaining a misalignment of a radar sensor of a vehicle;
Richardson et al. (U.S. Patent 6900755B2) teaches an automotive radar system;
Alland et al. (U.S. Patent 5964822A) teaches an automatic sensor azimuth alignment;
Stangl et al. (European Patent Application Publication EP3415943A1) teaches an error estimation for a vehicle environment detection system;
Barjenbruch et al. (German Patent Document Publication DE102013021401A1) teaches a method for determining an installation orientation of at least one radar sensor arranged on a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner




/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648